948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herbert RUSSELL, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 91-3537.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Herbert Russell appeals a district court order denying his motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b)(1).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
Seeking monetary and injunctive relief, Russell sued his employer, the Postmaster General, pursuant to Title VII.   Russell alleged that he was denied training and promotion due to race and sex discrimination.   The district court granted the defendant's motion for summary judgment, holding that Russell had failed to timely file his complaint or a grievance with the EEOC.   Russell then filed a motion pursuant to Fed.R.Civ.P. 60(b)(1), requesting relief from judgment.   The district court denied this motion in a marginal notation.   Russell has filed a timely appeal.


3
Upon review, we determine that the district court did not abuse its discretion in denying Russell's 60(b) motion.   Smith v. Secretary of Health and Human Services, 776 F.2d 1330, 1332 (6th Cir.1985).


4
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.